. The judgment of the court was pronounced by
Eostis, C. J.
This action was instituted against Philemon Thomas, in his lifetime, for the purpose of having decreed null and void a certain final judgment rendered against the plaintiff, in favor of said Philemon Thomas, in the late court of the Third Judicial District. By this judgment, Thomas recovered from the plaintiff the possession of a tract of land, with costs, and was quieted in his title to the same.
The grounds of nullity alleged by the plaintiff were, that the judgment was obtained without any legal service of the petition or citation, and that the court which rendered the judgment had no right to appoint a curator to represent the party defendant in the suit. The district judge dismissed the plaintiff’s suit, on an exception to the plaintiff’s action, taken by the defendants’ counsel, that the plaintiff had neither alleged having had possession nor title to the land which was the subject of the judgment. The plaintiff has taken this appeal.
In the suit in which the judgment was rendered, one Griffith was charged as being in possession of the land for Ferguson, and judgment was prayed for against both Griffith and Ferguson, as to the possession and ownership of the land. Griffith disclaimed any possession or title either for himself or Ferguson. Griffith was discharged from the suit, and a curator ad hoc was appointed to represent Ferguson, who was an absentee, residing in Arkansas. The curator appointed filed an answer for Ferguson, and the case was regularly tried and judgment rendered on the evidence. The curator had previously accepted *221service of the petition and pleadings in the case, and the residence of Ferguson was alleged in the petition to be unknown.
The proceedings referred to are annexed, to the plaintiff’s petition, and are referred to in support of its allegations. The case appears to have been one in which there was a necessity for appointing a representative to an absentee. The suit was instituted in May, 1843, and judgment was not rendered until June, 1845, after a contested trial: and there is no allegation in the plaintiff’s petition, that he was not notified, of the proceedings. The plaintiff’s case is without any equity and the objections taken to the form of the proceedings are quite untenable. There is nothing decided in the cases of Dupuy v. Hunt, 2d Ann. 1010, and of Thayer v. Tudor, Ib. 562, which does not support the validity of this judgment.
The judgment of the district court is therefore affirmed, with costs.